ORDER

Considering the foregoing Joint Petition for Interim Suspension:
Pursuant to Article V, Section 5 of the Louisiana 1974 Constitution as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that the Respondent, Shawn Paul Welcome, attorney at law, be and is placed on interim suspension pursuant to Louisiana Supreme Court Rule XIX, Section 19.3 until further orders of this Court.
Is/ Bernette J. Johnson Justice, Louisiana Supreme Court